Title: To George Washington from William Heth, 23 April 1789
From: Heth, William
To: Washington, George



Sir
New York 23rd April 1789

I leave this, to be presented to you at a proper season.
Unaccustomed to solicit employment, and wishing, always to be governed by the strictest propriety and delicacy, so, I shall now, avoid becoming a Supplicant for Office, under the common acceptation of the word, Yet, that duty, which I owe to myself and a growing family, impells me to signify to you, Sir, my willingness, & my wish, to serve the United States in such department or office—if any should be created peculiar to the different States—as I may have talents to fill. My birth, & education; my pursuits, and conduct in life, are not unknown to you. Of the first I can boast nothing; nor has the other been markd with any thing conspicuous or extraordinary. Still—I am vain enough to believe, that the part which I have borne in the revolution of my Native Country, from the hour of its commencement, to that, which gave Independence to America, has met with your approbation. Yet Sir—I presume nothing upon this consideration, nor will I count any thing upon those marks of personal attention & respect with which you have been pleased to honor me for many years past; being well persuaded, they will have no influence with you, unless you should be well assured, that I also possess talants for business, in every respect equal to any person who may be proposed for the same office, & who may not have equal pretensions to the patronage of their Country. For information on the score of my capacity for public employment, permit me to refer you to the inclosed papers—to Colonel [William] Grayson—[Theodorick] Bland & [Josiah]

Parker, Messrs Madison—[John] Page & [Alexander] White, & the other gentlemen representing Virginia.
That you may enjoy Health—happiness & every possible comfort in your present exalted and arduous Station—and that you may continue to possess the confidence and warmest affections of your Country, are among the most ardent prayers of Sir Your Most Obedient & Affectionate Servant

Will. Heth

